Citation Nr: 0516566	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  04-08 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for service-connected Type II diabetes mellitus with 
hypertension, from April 21, 2003 to January 1, 2005.

2.  Entitlement to a rating higher than 10 percent for 
service-connected Type II diabetes mellitus, from January 1, 
2005 to the present.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1963 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
that awarded service connection and a 10 percent rating for 
diabetes mellitus with hypertension, effective April 21, 
2003.  In October 2004, the RO severed the veteran's service 
connection for hypertension, effective January 1, 2005, and 
the veteran did not appeal this decision.  In April 2005, the 
veteran did not appear for the hearing before the Board he 
had requested be held at the RO.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for equitable 
dispositions of the claims has been obtained.

2.  From April 21, 2003 to January 1, 2005, the veteran's 
service-connected diabetes mellitus required no more than a 
restricted diet; he did not take insulin or oral hypoglycemic 
medications for control of diabetes.  Hypertension associated 
with diabetes was not separately compensable, as it was not 
manifested by predominant diastolic pressure readings of 100 
or more, or predominant systolic readings of 160 or more.

3.  Since January 1, 2005, the veteran's service-connected 
diabetes mellitus requires no more than a restricted diet; he 
does not take insulin or oral hypoglycemic medications for 
control of diabetes.






CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent 
for Type II diabetes mellitus have not been met from April 
21, 2003 to January 1, 2005.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2004).

2.  The criteria for an initial rating higher than 10 percent 
for hypertension have not been met from April 21, 2003 to 
January 1, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.119, Diagnostic Code 7101 (2004).

3.  The criteria for a rating higher than 10 percent for 
diabetes mellitus have not been met since January 1, 2005.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
this case the veteran timely appealed the rating initially 
assigned for this disability on the original grant of service 
connection.  The Board must therefore consider entitlement to 
"staged ratings" for different degrees of disability in the 
relevant time periods, that is, since the original grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

A 10 percent rating is warranted for diabetes mellitus which 
is manageable by restricted diet only.  A 20 percent rating 
is warranted for diabetes mellitus requiring insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 60 percent rating is warranted 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating is warranted for 
diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. § 
4.119, Diagnostic Code (DC) 7913 (2004).

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, 
Note (1) (2004).

The veteran asserts that a rating greater than 10 percent is 
warranted under DC 7913 because his diabetes mellitus is 
worse than the assigned rating provides.  The Board notes at 
the outset that, according to VA examiners, the veteran's 
diabetes mellitus is well controlled.  The Board also notes 
that the veteran's disability rating appears to be somewhat 
complicated by the fact that the RO combined consideration of 
the diabetes and hypertension into one rating rather than 
evaluating each condition separately.  Thus, the basis for 
the 10 percent rating is unclear on initial reflection; that 
is to say, whether it is the diabetes or the hypertension 
that entitled the veteran to an initial rating of 10 percent.  
After reviewing the case, however, the Board finds that this 
is harmless.  The manifestations of his diabetes warranted an 
initial rating of 10 percent, whereas his hypertension did 
not meet the criteria for a 10 percent rating.  With this, 
the Board now turns to the merits of his entitlement to an 
increased rating.

The veteran claims to have been diagnosed with diabetes 
mellitus sometime in the year 2000.  A record of his initial 
diagnosis is not in the claims folder.  It appears that, in 
effort to manage his diabetes, the veteran has been advised 
to follow a restricted diet since at least April 2003.  At 
that time, his VA treating physician, noted that the veteran 
had adhered to a very strict diet, the result of which was 
weight loss and a lower blood sugar level.  Since April 2003, 
the veteran's diabetes mellitus has been largely 
asymptomatic; he follows a restricted diet, exercises daily, 
and has not experienced any diabetes-related complications.  

The veteran was first diagnosed with hypertension in October 
2001.  Blood pressure readings taken at that time measured 
190/95.  On evaluation for hypertension in December 2002, the 
veteran was noted to have blood pressure readings of 160/90 
mmHg, 160/90 mmHg and 154/92 mmHg.  In October 2003, the 
veteran underwent VA examination, at which time it was noted 
that his hypertension was "totally asymptomatic," and 
determined that his hypertension was not related to diabetes 
mellitus, based on normal renal function.  His blood pressure 
readings at that time were 142/82 mmHg, 140/82 mmHg, and 
140/82 mmHg.  Subsequent records do not reflect resting blood 
pressure levels where the systolic pressure was 160 or 
greater, or the diastolic levels were 100 or more.  

In this case, the veteran's diabetes mellitus is well-
controlled by a restricted diet.  Because he has not been 
prescribed insulin or oral hypoglycemic medication to control 
the diabetes, he is not entitled to an initial rating higher 
than 10 percent, either before or after January 1, 2005.  Nor 
is the veteran entitled to an initial rating higher than 10 
percent for hypertension.  It does not appear that the 
veteran's hypertension is associated with diabetes mellitus, 
or that the hypertension has had any adverse effect on the 
diabetes.  Also, the veteran's blood pressure readings 
between April 21, 2003 and January 1, 2005 do not meet the 
criteria for a compensable evaluation; his systolic pressure 
was not predominantly 160 or more, nor was his diastolic 
pressure predominantly 100 or more.  See Diagnostic Code 
7101.  

The veteran therefore does not meet the criteria for a 
higher.  As the preponderance of the evidence is against the 
veteran's claim for a higher rating, the "benefit-of-the-
doubt" rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).

The Board finds that, since the effective date of service 
connection, there were no distinct periods of time during 
which the veteran's diabetes mellitus was more than 10 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating.  Fenderson, supra.

Duties to Notify and Assist the Appellant

The Board has also considered if VA has satisfied all duties 
to notify and assist the claimant.  38 U.S.C.A. §§ 5103 & 
5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in July 2003.  The 
RO sent the appellant correspondence in July 2002, June 2003, 
and March 2004; a statement of the case in December 2003; and 
a supplemental statement of the case in July 2004.  The 
notices to the appellant informed him of the bases for the 
relevant decisions, what types of evidence would be needed, 
and how the evidence would be secured.  Thus, VA has 
satisfied its "duty to notify" the appellant.

In addition, VA has obtained all relevant evidence identified 
by the appellant.  He also was examined.  Thus, VA has 
complied with all duties to assist the appellant in securing 
relevant evidence.


ORDER

A higher rating for service-connected Type II diabetes 
mellitus with hypertension, from April 21, 2003 to January 1, 
2005 is denied.

A higher rating for service-connected Type II diabetes 
mellitus since January 1, 2005 is denied.




		
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


